            Case 1:19-cv-11861-MKV Document 74 Filed 08/10/20 Page 1 of 2




UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------------x
                                                                :
ELLIOTT BROIDY and BROIDY CAPITAL                               :
MANAGEMENT, LLC,                                                :
                                                                :
                           Plaintiffs,                          :
                                                                :
                  - against -                                   :
                                                                :
GLOBAL RISK ADVISORS LLC,
                                                                :
GRA MAVEN LLC,                                                        Case No. 19-cv-11861-MKV
                                                                :
GRA QUANTUM LLC,
                                                                :
GLOBAL RISK ADVISORS EMEA LIMITED,                                DECLARATION OF PAUL J. KREMER
                                                                :
GRA RESEARCH LLC,
                                                                :
QRYPT, INC.,
                                                                :
KEVIN CHALKER,
                                                                :
DENIS MANDICH,
                                                                :
ANTONIO GARCIA, and
                                                                :
COURTNEY CHALKER,
                                                                :
                           Defendants.                          :
                                                                :
----------------------------------------------------------------x



I, Paul J. Kremer, declare as follows:

       1.       I am an associate in the law firm Gibson, Dunn & Crutcher LLP and counsel to

Defendants Global Risk Advisors LLC, GRA Maven LLC, GRA Quantum LLC, Global Risk

Advisors EMEA Limited, GRA Research LLC, Qrypt, Inc., Kevin Chalker, Denis Mandich,

Antonio Garcia, and Courtney Chalker. I am licensed to practice law in the State of New York. I

respectfully submit this declaration in support of Defendant’s Motion to Dismiss.

       2.       Attached hereto as Exhibit A is a true and correct copy of the First Amended

Complaint filed in the above-captioned matter.
         Case 1:19-cv-11861-MKV Document 74 Filed 08/10/20 Page 2 of 2




       I declare under penalty of perjury, pursuant to 28 U.S.C. § 1746, that the foregoing is true

and correct.



Executed this 10th day of August, 2020 in High Bridge, New Jersey.




                                                                 Paul J. Kremer




                                                2
